Case 2:14-cr-20199-VAR-RSW ECF No. 42, PageID.282 Filed 08/05/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,
v.                                        Case No. 14-20199
                                          Honorable Victoria A. Roberts
ARDALE CLARK,

     Defendant.
_____________________________/


                                   ORDER:

       (1) GRANTING DEFENDANT’S MOTION TO REMOVE COURT
              APPOINTED ATTORNEY [ECF No. 40]; AND

     (2) DENYING DEFENDANT’S MOTION FOR RECONSIDERATION OF
      ORDER DENYING HIS MOTION FOR COMPASSIONATE RELEASE
                           [ECF No. 39]

       On June 29, 2021, the Court entered an order denying Defendant’s

motion for compassionate release. While Defendant originally filed that

motion pro se, the Court appointed him counsel to represent him for the

motion.

       Before the Court are Defendant’s: (1) motion for reconsideration of

the June 29, 2021 order denying him compassionate release; and (2)

motion to remove his Court appointed attorney.

       The Court GRANTS Defendant’s motion to remove his Court

appointed attorney [ECF No. 40].
Case 2:14-cr-20199-VAR-RSW ECF No. 42, PageID.283 Filed 08/05/21 Page 2 of 3




      Local Rule 7.1(h) governs motions for reconsideration in the Eastern

District of Michigan and provides that a movant must show both that there

is a palpable defect in the opinion and that correcting the defect will result

in a different disposition of the case:

      Generally, and without restricting the court's discretion, the
      court will not grant motions for rehearing or reconsideration
      that merely present the same issues ruled upon by the court,
      either expressly or by reasonable implication. The movant
      must not only demonstrate a palpable defect by which the
      court and the parties and other persons entitled to be heard on
      the motion have been misled but also show that correcting the
      defect will result in a different disposition of the case.

E.D. Mich. LR 7.1(h)(3). “A ‘palpable defect’ is a defect which is obvious,

clear, unmistakable, manifest, or plain.” Ososki v. St. Paul Surplus Lines

Ins. Co., 162 F. Supp. 2d 714, 718 (E.D. Mich. 2001). “A motion for

reconsideration should not be used liberally to get a second bite at the

apple, but should be used sparingly to correct actual defects in the court's

opinion.” Oswald v. BAE Indus., Inc., No. 10-12660, 2010 WL 5464271, at

*1 (E.D. Mich. Dec. 30, 2010).

      Defendant fails to show that the order denying his motion for

compassionate release contains a palpable defect.

      Accordingly, the Court DENIES Defendant’s motion for

reconsideration [ECF No. 39].




                                          2
Case 2:14-cr-20199-VAR-RSW ECF No. 42, PageID.284 Filed 08/05/21 Page 3 of 3




     IT IS ORDERED.

                                         s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge

Dated: August 5, 2021




                                     3
